UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 10-6920


MATTHEW DETZLER,

                Plaintiff - Appellant,

          v.

KIM COX, Treatment Program Supervisor,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:10-cv-00552-GBL-TCB)


Submitted:   September 28, 2010           Decided:   October 6, 2010


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Matthew Detzler, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Matthew   Detzler    appeals   the    district       court’s   order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915A(b) (2006).        We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by   the      district      court.         Detzler         v.      Cox,     No.

1:10-cv-00552-GBL-TCB (E.D. Va. June 11, 2010).                   We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials    before    the    court   and

argument would not aid the decisional process.

                                                                     AFFIRMED




                                     2